Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims objected to because of the following informalities:  claim 1 need to recite “A basketball apparatus” on the dependent claims need to recite “ the basketball apparatus of claim 1”  .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the claim recites “the feeder area is located at waist level to a user” what is “a waist level”? Each user has a different “waist height”.
	Also, what is “a support within the hopper to support one or more basketballs in the hopper”? According to applicant’s arguments the “support within the hopper” can only support a single ball ready to be use. Thus, it is unclear what support is claimed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 4-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al US 9,452,339 (“Shah”).
 	As per claim 1, Shah discloses [a] Basketball apparatus (launching system 100)(Figs. 1-3C; 2:4-5:30) comprising of:
	 a base supported by four wheels configured to allow the basketball apparatus to be rolled to various locations around a basketball court (base 108 includes wheels (112)(Figs. 1 and 2; 2:56-3:33; note 2:62-64 as elements 112 are wheels and not at least Fig. 2 as there are four such elements) ; 
	a hopper having a cylindrical shape that is configured to hold a plurality of basketballs, wherein a first end of the hopper is mounted to the base and a second end 138, having an open channel 142 (i.e. a top end top receives basketballs and the second end connected to the base, via frame 140)(Figs. 1 and 2; 4:12-4:33; note also 5:7-29 regarding the dispenser structure); 
	a feeder area comprising an opening formed in the hopper, wherein the feeder area is configured to allow removal of the plurality of the basketballs from the hopper one-by-one, and wherein the feeder area is located at waist level to a user (launch assembly 114 with opening 144 to receive balls (such ball 104 in Fig. 2; or Figs. 3A-3C; 
	and a support within the hopper to support one or more basketballs in the hopper, wherein a top surface of the support is aligned with a bottom edge of the opening so that a basketball in the feeder area can be removed from the hopper through the opening without having to lift other basketballs in the hopper (note Figs. 1-2 3C in conjunction to 3:34-4:19 and Figs. 3A-3C in conjunction to 4:18-5:29 as a ball support 102 support the lowest basketball 104 (Fig. 2)/300 (Figs. 3A+), while basketballs are places on top of each other, as the lowest basketball is removed from the opening, without lifting the other basketball to be used by a shooter).
	With respect to the “located at waist level to a user”, the best of his understanding, the examiner construed Shah’s feeder areas at such location to deliver basketballs at such height/position. 
	  As per claim 2, with respect to wherein the hopper is formed from one or more materials selected from a set of materials comprising wood, copper, steel, carbon fiber, plastic, and rubber, note 5:30-36 as the material use to form dispenser 138.  
300) onto hopper (dispenser 138) as the balls are disposing, one at a time, via feeder means (114 and opening 144) as the lowest basketball would have been deliver to a shooter, ad thereafter the next basketball until no more balls are within the dispenser/hopper.
	As per claim 5, with respect to wherein the plurality of basketballs are loaded one-by-one into the second end of the hopper, wherein a first basketball that is loaded drops down to the feeder area through gravity to rest on the support, and wherein each subsequent Inventor: Natividad Daniel LeRoy Holliday Jr.Appl. No.: 16/873,841Filing Date: July 21, 2020basketball that is loaded drops down the hopper through gravity to rest on a previously loaded basketball, once again note Figs. 3A-3C in conjunction to 4:18-5:29 as the manner of lauding plurality of basketballs (300) onto hopper (dispenser 138) as the balls are disposing, one at a time, via feeder means (114 and opening 144) as the lowest basketball would have been deliver to a shooter, and thereafter the next basketball until no more balls are within the dispenser/hopper.
	As per claim 6, with respect to wherein an outside surface of the hopper is configured to accept stickers, posters, or ornamental designs, since no stickers, posters, or ornamental designs positively claimed, the examiner takes the position that the outside surface of Shah’s dispenser/ hopper is fully capable to receive stickers, posters, or ornamental designs.
112 (i.e. wheels; 2:60-64) are fully capable to rolled and place the device at any desire location.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah.
	As per claim 3, although Shah is not specific regarding wherein the hopper is configured to hold six basketballs, such modification would have been merely user’s preference that would have not changed the nature of Shah device to hold basketball and deliver them to a shooter.  The number of basketballs within a hopper is nothing more than a user’s choice to the length of training and number of basketballs to be used for a single training/play.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen US 2017/0251836 (“Cohen”).
	As per claim 1, Cohen discloses an apparatus (display 100)(Gigs. 1A-2) comprising of: 
	a base supported by four wheels configured to allow the basketball apparatus to be rolled to various locations (base 150 with four wheels assembly 160)(Figs. 1 and 2; [0015], [0031] and [0032]); 
	a hopper having a cylindrical shape that is configured to hold a plurality of items, wherein a first end of the hopper is mounted to the base and a second end of the hopper is open to receive the plurality of items (cylindrical structure formed by left and right sides 120 and 130; as the bottom portion 152/154 connected to base 150 and the upper cylindrical structure is open)(Fig. 1; [0016]-[0019] and [0023]) ; 
	a feeder area comprising an opening formed in the hopper, wherein the feeder area is configured to allow removal of the plurality of the items from the hopper one-by-one, and wherein the feeder area is located at waist level to a user; and a support within the hopper to support one or more basketballs in the hopper, wherein a top surface of 148  including an opening, front gap 102 and in the “midlevel height ” (i.e. “at waist level to a user”) having a shelf 140 (i.e. a support) suitable to support rounded items, within storage area 148 and configure to be dispense therefrom)(Figs. 1A and 1B in conjunction to [0018], [0020], [0021], [0027] and [0028] as the manner of accessing items therefrom storage are 148 via gap/opening 102 and access 123/133).  
	With respect to the device as [a] Basketball apparatus, as recites in the preamble, it is noted that A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).	
	Also, with respect to the intended use of the device to hold a plurality of basketballs, it is further noted that it has been held that a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Exparte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

	As per claim 2, with respect to wherein the hopper is formed from one or more materials selected from a set of materials comprising wood, copper, steel, carbon fiber, plastic, and rubber, note [0016] and [0017] regarding the materials forming the cylindrical structure.  
	As per claim 3, with respect to wherein the hopper is configured to hold six basketballs, as discussed above the intended used of the apparatus/device, by itself, is not accorded much patentability, and the examiner takes the position that Cohen’s device is fully capable for such holding (especially small basketballs to be display)  
	As per claim 4, 5 wherein the waist level location of the feeder area is configured to allow basketballs in the hopper to be removed by the user one-by-one and shot at a basket in a repetitive motion until there are no more basketballs in the hopper (claim 4) and wherein the plurality of basketballs are loaded one-by-one into the second end of the hopper, wherein a first basketball that is loaded drops down to the feeder area through gravity to rest on the support, and wherein each subsequent Inventor: Natividad Daniel LeRoy Holliday Jr. Appl. No.: 16/873,841 Filing Date: July 21, 2020basketball that is loaded drops down the hopper through gravity to rest on a previously loaded basketball (claim 5), once more as discussed above the intended used of the apparatus/device, by itself, is not accorded much patentability, and the examiner maintains his position that Cohen’s device is fully capable for such, since his device is equipped with the same features/structure as the claim subject matter.
 	As per claim 6, with respect to wherein an outside surface of the hopper is configured to accept stickers, posters, or ornamental designs, note [0030] for the use of sign or sticker.  Also,  since no stickers, posters, or ornamental designs positively claimed, the examiner takes the position that the outside surface of Cohen’s cylindrical structure/dispenser is fully capable to receive stickers, posters, or ornamental designs.
	As per claim 7, with respect to wherein the apparatus can be rolled in any direction using the four wheels, Cohen’s base 150 with wheels 160 (Figs. 1A-2 and [0031] and [0032]) is fully capable to be placed in any desire location.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      2/28/2022   

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711